DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the walls" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 1 will be read as “walls.”
Claims 1, 4-6, 8-12, and 14-19 are rejected because they are dependent on claim 1 and therefore inherit the deficiencies of the claim from which they depend. 
Claim 12 recites the limitation "at each of said at least one fenestrations" in line .  There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether at least one fenestrations are uptake fenestrations or exit fenestrations. For examination purposes, claim 12 will be read as “at each of the said at least one uptake fenestrations.” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1- rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claims 1-3, the human body is claimed in lines 13-14, lines 14-15, and lines 14-15 respectively, specifically the walls of said internal body tube. Applicant is reminded that claims cannot actively claim a human organism. It is suggested that the claim reads “said first and second sealing features are configured to form reversible seals against the walls of said internal body tube.”
Regarding claim 15, the human body is claimed in lines 1-2, specifically said internal body tube comprises an esophagus. Applicant is reminded that claims cannot actively claim a human organism.
Regarding subsequent dependents of claims 1-3, the dependents inherit the deficiency from which the claims depend. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-9, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al., US 20140088579, herein referred to as “Burnett”, in view of Stone, WO 9833535, herein referred to as “Stone”.
Regarding claim 1, Burnett discloses a device for affecting an internal body tube (Figure 1: treatment assembly 10) comprising a tube portion (Figure 1: second catheter 20) having at least a first (Figure 4: annular lumen 70) connecting to at least one exit fenestration (Figure 1: perforations or holes 32) disposed on an outer surface toward a distal end ([0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22 and leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”) and a second internal lumen (Figure 4: evacuation lumen 72) connecting to at least one uptake fenestration (Figure 4: openings 64) disposed on an outer surface toward a proximal end ([0146]: “the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72”); a connecting conduit (Figure 4: first catheter 18) coupled to the proximal end of said tube portion (shown in Figure 4), said connecting conduit (Figure 4: first catheter 18) housing a suction line connected to said second internal lumen (Figure 4: evacuation lumen 72 and [0146]: “once treatment has been completed, the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72” and Figure 3: cables 52) and a delivery line connected to said first internal lumen and interfacing with a fluid source (Figure 4: annular lumen 70 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter” and [0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and Figure 3: cables 52); a first sealing feature (Figure 4: proximal balloon 22) disposed at said proximal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22”); and a second sealing feature (Figure 4: distal balloon 24) disposed at said distal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid … leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”); wherein said tube portion (Figure 1: second catheter 20) is adapted for insertion into an internal body tube of a mammalian subject (Figures 2 and 3) and said first and second sealing features (Figure 4: proximal balloon 22 and distal balloon 24) form reversible seals against the walls of said internal body tube ([0141]: “second catheter 20 may have a liquid and/or gas tight seal 30 formed at the proximal end of the catheters. The inflatable and/or expandable members 22, 24 (shown in this example as inflated balloons) may be pressurized to effectively and safely occlude the lumen” and [0146]: “the balloons inflated into contact against the esophagus”). Burnett does not explicitly disclose a second internal lumen interfacing with a suction source.
However, Stone discloses a second internal lumen (Figure 1: lumen defined between input tube 22 and output tube 22) interfacing with a suction source (Figure 1: suction pump 30 and Page 4, lines 3-18). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with the internal lumen interfacing with a suction source disclosed in Stone in order to control the extraction rate of the fluid (Stone, Page 4, lines 16-24). 
Regarding claim 2, Burnett discloses a method for affecting an internal body tube (Figure 1: treatment assembly 10 and [0141]) comprising inserting a device into a portion of an internal body tube of a mammalian subject (Figures 2 and 3), said device comprising a tube portion (Figure 1: second catheter 20) having at least a first internal lumen (Figure 4: annular lumen 70) connecting to at least one exit fenestration (Figure 1: perforations or holes 32) disposed on an outer surface toward a distal end ([0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22 and leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”) and a second internal lumen (Figure 4: evacuation lumen 72) connecting to at least one uptake fenestration (Figure 4: openings 64) disposed on an outer surface toward a proximal end ([0146]: “the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72”); a connecting conduit (Figure 4: first catheter 18) coupled to the proximal end of said tube portion (shown in Figure 4), said connecting conduit (Figure 4: first catheter 18) housing a suction line connected to said second internal lumen (Figure 4: evacuation lumen 72 and [0146]: “once treatment has been completed, the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72” and Figure 3: cables 52) and a delivery line connected to said first internal lumen and interfacing with a fluid source (Figure 4: annular lumen 70 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter” and [0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and Figure 3: cables 52); a first sealing feature (Figure 4: proximal balloon 22) disposed at said proximal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22”); and a second sealing feature (Figure 4: distal balloon 24) disposed at said distal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid … leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”); forming a sealed area of said portion by sealing said first and second sealing features (Figure 4: proximal balloon 22 and distal balloon 24) against a wall of said ([0141]: “second catheter 20 may have a liquid and/or gas tight seal 30 formed at the proximal end of the catheters. The inflatable and/or expandable members 22, 24 (shown in this example as inflated balloons) may be pressurized to effectively and safely occlude the lumen” and [0146]: “the balloons inflated into contact against the esophagus”); and applying a cooling fluid exiting from said exit fenestration (Figure 1: perforations or holes 32) and uptake of said cooling fluid at said uptake fenestration ([0142]: “cooling fluid exits one or more ports 32 in the lumens near the distal balloon 24, and is then evacuated in a port or ports designed within the lumen”); wherein said cooling fluid cools said sealed area of said internal body tube ([0146]: “With the balloons inflated into contact against the esophagus ES, the treatment area 40 may encompass the tissue region to be treated, e.g., a lesion 60 such as Barrett's esophagus or esophageal cancer lesion and the distal end of the endoscope 12 may be positioned into close proximity to proximal balloon 22 and the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20 such that the fluid 66 may enter through opening 62 into the treatment region 40 while contained by the balloons.”) Burnett does not explicitly disclose a second internal lumen interfacing with a suction source.
However, Stone discloses a second internal lumen (Figure 1: lumen defined between input tube 22 and output tube 22) interfacing with a suction source (Figure 1: suction pump 30 and Page 4, lines 3-18). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with the internal lumen interfacing with a suction source disclosed in Stone in order to control the extraction rate of the fluid (Stone Page 4, lines 16-24). 
Regarding claim 6, Burnett discloses a device further comprising at least one sensor (Figure 4: pressure sensor 42) disposed on said tube portion and having an output ([0146]: “a pressure sensor 42 (e.g., pressure measuring air capsule) may be positioned along either the first 18 and/or second 20 catheter for sensing the various parameters”), said at least one sensor being selected from the group consisting of a temperature sensor, a pressure sensor (Figure 4: pressure sensor 42), an electrical conductivity/resistance sensor, a position sensor, an MRI fiducial and a CT fiducial. Since only one of the group is required in the claim, the pressure sensor in Figure 4 teaches the claim.
Regarding claim 7, Burnett discloses a method further comprising at least one temperature sensor ([0160]: “the proximal occlusion balloon 22 may optionally incorporate a temperature or pressure sensing element for the therapy”) having an output that controls the power output of a thermal ablation device ([0145]). Burnett does not explicitly disclose at least one temperature sensor disposed on said tube portion.
However, in MPEP, Section 2144.04 VI C of the MPEP, In Re Japikse states that a device reads on the prior art even if the position of one part of the device is different from the position of the part in the prior art as long as changing the position of the part does not modify the operation of the device. One of ordinary skill in the art would be aware that moving the temperature sensor from said tube portion (Figure 4: second catheter 20) to the proximal balloon (Figure 4: proximal balloon 22) would not change the function of the device because a temperature sensor positioned on either part of the device is able to monitor the temperature inside the cavity between the two seals. Therefore, since changing the position of the sensor does not change the function of the sensor, Burnett reads on the claim in view of MPEP 2144.04 VI C.
Regarding claim 8, Burnett discloses a device wherein said tube portion has an adjustable length ([0162]: “the distance from the lower end of the distal most portion of the catheter can be on the order of about 150 mm. The distance between the proximal and distal balloons are adjustable by the operator but can be adjusted, e.g., from as small as 0 mm to as large as 25 cm”).  
(Figure 3: controller 50) showing output from at least one sensor selected from the group consisting of a temperature sensor, a pressure sensor, an electrical conductivity/resistance sensor, a position sensor, an MRI fiducial and a CT fiducial (Figure 3 and [0145]).  
Regarding claim 12, Burnett does not explicitly disclose a device wherein suction at each of said at least one fenestrations is separately controlled or controlled in groupings. 
However, Stone discloses a device wherein suction at each of said at least one fenestrations is separately controlled or controlled in groupings (Page 4, lines 3-18 and Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube with fenestrations disclosed in Burnett with the suction at each of said at least one fenestrations is separately controlled or controlled in groupings disclosed in Stone in order to control the extraction rate of the fluid (Stone Page 4, lines 16-24). 
Regarding claim 15, Burnett discloses a device wherein said internal body tube comprises an esophagus ([0143]: “ the endoscope inserted through the nasal cavity and advanced through the esophagus ES”).
Regarding claim 17, Burnett discloses a device wherein gravity drives flow from said fluid ([0147]: “the pressure can be controlled by other mechanisms, e.g., a check valve or a simple gravity fluid column”).

Claims 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett embodiment A (Figures 1-4) in view of Stone, as seen in claims 1 and 2 above, further in view of Embodiment B of Burnett (Figure 21A).
(Figure 3: controller 50) showing output from at least one sensor selected from the group consisting of a temperature sensor, a pressure sensor, an electrical conductivity/resistance sensor, a position sensor, an MRI fiducial and a CT fiducial (Figure 3 and [0145]).  Embodiment A of Burnett does not explicitly disclose at least one external display coupled to a handpiece in communication with said device, said at least one external display being detachable and movable relative to said handpiece.
However, embodiment B of Burnett discloses at least one external display coupled to a handpiece in communication with said device, said at least one external display being detachable and movable relative to said handpiece in this embodiment ([0196]: “The handle assembly 211 may also optionally incorporate a display for providing any number of indicators and/or alerts to the user. For instance, an LCD display may be provided on the handle assembly 211 (or to a separate control unit connected to the handle assembly 211)”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify embodiment A of Burnett with the external display coupled to a handpiece in communication with the external display found in embodiment B of Burnett to provide pressure or temperature readings as well as any number of other indicators for the device ([0196]).
Regarding claim 13, Embodiment A of Burnett discloses a method wherein said forming said sealed area ([0141]: “second catheter 20 may have a liquid and/or gas tight seal 30 formed at the proximal end of the catheters. The inflatable and/or expandable members 22, 24 (shown in this example as inflated balloons) may be pressurized to effectively and safely occlude the lumen”) is performed after detecting a temperature change in the internal body tube ([0006]: “The optional pressure and temperature sensing elements may allow the operator to monitor and/or control the pressure and temperature within the treatment zone ... The treatment site may be delineated by inflatable or expandable members which are pressurized or expanded to a target pressure to form a seal with the body cavity/lumen.”). Embodiment A of Burnett in view of Stone does not explicitly disclose said applying said cooling fluid is performed after detecting a temperature change in said internal body tube.
However, embodiment B of Burnett discloses said applying said cooling fluid is performed after detecting a temperature change in said internal body tube ([0270]: “The processor or microcontroller may accordingly be programmed with a feedback loop which could start, pause, or stop the delivery of the cryogenic fluid or gas based upon the temperature (e.g. -89.5.degree. C. for nitrous oxide) of the sheath 212”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify embodiment A of Burnett in view of Stone with the method of applying said cooling fluid after detecting a temperature change in said internal body tube found in embodiment B of Burnett to ensure that the surrounding tissue is maintained at a safe level ([0270]).
Regarding claim 19, embodiment B of Burnett discloses a device further comprising a temperature sensor disposed on said device selected from the group consisting of a thermocouple, a thermistor, and an infrared temperature sensor ([0270]: “one or more temperature sensors T, e.g., thermocouples”). This is a simple substitution of a general temperature sensor for a thermocouple which would yield predictable results, so it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the temperature sensor so that it was specifically a thermocouple.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Burnett  (Figures 1-4) in view of Stone, as seen in claim 1 above, further in view of Embodiment C of Burnett (Figures 23A-23B).
([0212]: “the catheter 222 may be actively steered along the direction of flexion 254, e.g., via one or more pullwires, to allow for positioning or repositioning of the catheter 222 within the balloon”). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify embodiment A of Burnett in view of Stone with the pull-wire for deforming said tube portion to allow for positioning or repositioning of the tube portion ([0212]).

Claims 3, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Stone, further in view of Gerrans et al., US 20150005693, herein referred to as “Gerrans.”
Regarding claim 3, Burnett discloses a method for affecting an internal body tube (Figure 1: treatment assembly 10 and [0141]) comprising inserting a device into a portion of an internal body tube of a mammalian subject (Figures 2 and 3), said device comprising a tube portion (Figure 1: second catheter 20) having at least a first internal lumen (Figure 4: annular lumen 70) connecting to at least one exit fenestration (Figure 1: perforations or holes 32) disposed on an outer surface toward a distal end ([0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22 and leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”) and a second internal lumen (Figure 4: evacuation lumen 72) connecting to at least one uptake fenestration (Figure 4: openings 64) disposed on an outer surface toward a proximal end ([0146]: “the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72”); a connecting conduit (Figure 4: first catheter 18) coupled to the proximal end of said tube portion (shown in Figure 4), said connecting conduit (Figure 4: first catheter 18) housing a suction line connected to said second internal lumen (Figure 4: evacuation lumen 72 and [0146]: “once treatment has been completed, the fluid may be evacuated 68 through one or more openings 64 located along the second catheter 20 proximal to distal balloon 24 and proximally through the second catheter 20 through the evacuation lumen 72” and Figure 3: cables 52) and a delivery line connected to said first internal lumen and interfacing with a fluid source (Figure 4: annular lumen 70 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter” and [0146]: “the treating liquid and/or gas 66 may be infused through the annular lumen 70 defined through first catheter 18 and between second catheter 20” and Figure 3: cables 52); a first sealing feature (Figure 4: proximal balloon 22) disposed at said proximal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid may be introduced into the treatment area through a liquid and/or gas port 28 and into the lumen of the catheter which terminates with the proximal balloon 22”); and a second sealing feature (Figure 4: distal balloon 24) disposed at said distal end of said tube portion (as shown in Figure 4 and [0142]: “the liquid … leaves the catheter through perforations or holes 32 within the second catheter 20 which terminates in the distal balloon 24”); forming a sealed area of said portion by sealing said first and second sealing features (Figure 4: proximal balloon 22 and distal balloon 24) against a wall of said internal body tube ([0141]: “second catheter 20 may have a liquid and/or gas tight seal 30 formed at the proximal end of the catheters. The inflatable and/or expandable members 22, 24 (shown in this example as inflated balloons) may be pressurized to effectively and safely occlude the lumen” and [0146]: “the balloons inflated into contact against the esophagus”).
 Burnett does not explicitly disclose a second internal lumen interfacing with a suction source and applying a contrast agent exiting from said exit fenestration and uptake of said contrast agent at 
However, Stone discloses a second internal lumen (Figure 1: lumen defined between input tube 22 and output tube 22) interfacing with a suction source (Figure 1: suction pump 30 and Page 4, lines 3-18). Gerrans discloses applying a contrast agent exiting from said exit fenestration and uptake of said contrast agent at said uptake fenestration ([0048]: “the catheter (42) also includes a second lumen (62) for supplying an oxygenating agent and/or photosensitizing agent to tumor tissue (24) via at least one opening (52) in the catheter (42)” and [0079]: “a contrast agent that allows or improves visualization via one or more imaging modalities can be used to image the absorption of the agent into the surrounding tumor tissues throughout the course of a procedure”) ; wherein said contrast agent forms a detectable residue on said sealed area of said internal body tube ([0079]: “Such agents may include, for example, radiocontrast agents, such as iodine or barium, to improve X-ray based imaging techniques; MRI contrast agents, such as gadolinium, to improve magnetic resonance imaging; and microbubble contrast agents, to improve ultrasound imaging.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with the internal lumen interfacing with a suction source disclosed in Stone in order to control the extraction rate of the fluid (Stone Page 4, lines 16-24) and to modify the device for affecting an internal body tube disclosed in Burnett to be able to deliver contrast agents in addition to fluid in order to image the absorption of the contrast agent into surrounding tissues throughout the course of the procedure (Gerrans [0079]). 
Regarding claim 16, Burnett in view of Stone does not explicitly disclose a device comprising an inflatable portion of said tube portion for deforming said tube portion.
 of said tube portion for deforming said tube portion ([0047]: “the balloon catheter (42) includes a first balloon (48), a second balloon (50) and a third balloon (46), positioned between the first and second balloons (48, 50)” and [0048]: “the catheter (42) preferably has a first lumen (60) through which fluid is supplied to the balloons (46, 48, 50) via a fluid source to inflate the balloons”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with an inflatable portion of said tube portion for deforming said tube portion to allow the tube portion to be used in bodily cavities of various diameters and dimensions (Gerrans [0047]).
Regarding claim 18, Burnett in view of Stone does not explicitly disclose a device comprising a shaped balloon portion of said tube portion adapted for deforming said tube portion when said shaped balloon portion is inflated.
However, Gerrans discloses a device comprising a shaped balloon portion of said tube portion adapted for deforming said tube portion when said shaped balloon portion is inflated ([0047]: “the balloon catheter (42) includes a first balloon (48), a second balloon (50) and a third balloon (46), positioned between the first and second balloons (48, 50)” and [0048]: “the catheter (42) preferably has a first lumen (60) through which fluid is supplied to the balloons (46, 48, 50) via a fluid source to inflate the balloons”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with a shaped balloon portion of said tube portion adapted for deforming said tube portion when said shaped balloon portion is inflated to allow the tube portion to be used in bodily cavities of various diameters and dimensions (Gerrans [0047]).

4 is rejected under 35 U.S.C. 103 as being unpatentable over embodiment A of Burnett (Figures 1-4) in view of Stone, as seen in claim 1 above, further in view of embodiment D of Burnett (Figures 59A-59B), further in view of Yamakawa et al., US 20100292536, herein referred to as “Yamakawa.”
Regarding claim 4, Burnett discloses a device wherein said first and second sealing features each comprise a sealing balloon (Figure 4: proximal balloon 22 and distal balloon 24) attached to at least one inflation/deflation device ([0142]: “One or more pressure sensors may be used to detect both inflation pressures of the balloons and/or the pressure seen by the body cavity/lumen that is exposed to the treatment liquid/vapor. In the manner, liquid/vapor flow may be controlled by the pressure sensing elements within the body cavity/lumen to ensure that safe pressures are never exceeded. Manual controls may be used for creation and/or maintenance of these pressures (e.g. syringes with stopcocks) or automated and/or semi-automated systems can be used as well”) through said connecting conduit (Figure 4: first catheter 18). Embodiment A Burnett in view of Stone does not explicitly disclose sealing features with a locking mechanism and fixed volume of inflation fluid or gas.
However, embodiment D of Burnett discloses sealing features with a locking mechanism ([0273]: “The positioning of the slider 221 and sheath 212 may be maintained via any number of locking or positioning mechanisms to ensure that the ablation length is maintained during a treatment procedure. Hence, the locking of the slider 221 and sheath 212 may be accomplished by locking mechanisms, e.g., friction fitting, detention features such as notches along the length of the slider travel, grabbing mechanism such as a brake between the slider and handle, actuating features, etc.”). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in embodiment A of Burnett with the locking mechanism disclosed in embodiment D of Burnett to ensure that ablation length is maintained during a treatment procedure ([0273]).
	Also, Yamakawa discloses sealing features with a fixed volume of inflation fluid or gas ([0089]: “In order to inflate/deflate the balloon 56 at a high speed, supply or exhaust of the fluid is performed through the first flow F1 at the initial stage of inflation/deflation. After a fixed time (after the fluid of a fixed volume is supplied), the conduit line is switched to the second flow F2, and pressure control with high precision is performed at a low flow rate.”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with sealing features with a fixed volume of inflation fluid or gas disclosed in Yamakawa in order to inflate the balloons at a high speed (Yamakawa [0089]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Stone, as seen in claim 1 above, further in view of Glickman, US 20010041862, herein referred to as “Glickman.”
Regarding claim 5, Burnett discloses a device wherein said second internal lumen (Figure 4: evacuation lumen 72) connects to a plurality of fenestrations (Figure 4: openings 64). Burnett in view of Stone does not explicitly disclose a plurality of fenestrations disposed at intervals on said outer surface of said tube portion.
However, Glickman discloses a plurality of fenestrations (Figure 6: plurality of fenestrations 141) disposed at intervals on said outer surface of said tube portion (Figure 6: plastic tubing 142). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with the plurality of fenestrations disposed at intervals on said outer surface of said tube portion so that the fenestrations are sufficient in total area to allow the complete removal of the liquid into the catheter (Glickman [0070]).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Stone, as seen in claim 1, further in view of Birdsall et al., US 20150148791, herein referred to as Birdsall.
Regarding claim 11, Burnett in view of Stone does not explicitly disclose a device comprising at least one additional tube portion at said distal end of said tube portion with an additional sealing feature disposed between each tube portion.
However, Birdsall discloses a device comprising at least one additional tube portion at said distal end of said tube portion (Figure 46: portion between first plug 6026 and second plug 6028) with an additional sealing feature disposed between each tube portion (Figure 46: first plug 6026 and second plug 6028). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device for affecting an internal body tube disclosed in Burnett with the additional tube portion at the distal end with an additional sealing feature to further separate the tube into different sections that may have different functions (Birdsall [0271]-[0272]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794